t c summary opinion united_states tax_court kathleen lewis russell petitioner v commissioner of internal revenue respondent docket no 17028-09s filed date kathleen lewis russell pro_se kristin m timmons for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her granddaughter and great-granddaughter we hold that she is whether petitioner is entitled to the earned_income_credit for her granddaughter and great-granddaughter we hold that she is whether petitioner is entitled to the additional_child_tax_credit for her great-granddaughter we hold that she is whether petitioner is entitled to head_of_household filing_status we hold that she is background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of minnesota when the petition was filed in early petitioner moved from minnesota to fresno california to be closer to her granddaughter charell petitioner rented a home in fresno the fresno home and charell moved in with her during petitioner was employed by kings canyon national park kings canyon in the sierra nevada mountains in california approximately a 1-hour-and 15-minute drive from the fresno home petitioner paid rent to her employer through a payroll deduction for_the_use_of onsite lodging in which she stayed during inclement weather when the mountain roads were impassable in order to facilitate the receipt of mail when stranded in the mountains petitioner established a post office box in kings canyon the p o box petitioner used the p o box as her primary mailing address and had all of the mail from the fresno home forwarded to it petitioner explained that she had the mail forwarded so that during the winter months she would continue to receive her bills as well as her netflix and blockbuster subscriptions when stranded in the mountains in charell attained the age of years and also gave birth to a daughter d d petitioner’s great-granddaughter following the birth of d d charell stayed with her uncle petitioner’s son at his home in fresno for approximately days on the occasions when petitioner was stuck in the petitioner worked at grant grove which according to http maps yahoo com is approximately miles from the fresno home the court refers to minor children by their initials see rule a mountains charell and d d would sometimes stay at charell’s uncle’s home during charell earned a de_minimis amount of income from three employers for each of the jobs charell listed a different home address none of which was the address of the fresno home charell used these alternate addresses to ensure receipt of her paychecks because all of the mail from the fresno home was forwarded to the p o box during charell’s working hours her uncle or his wife would watch d d on her federal_income_tax return petitioner claimed two dependency_exemption deductions for charell and d d the earned_income_credit in respect of charell and d d the additional_child_tax_credit in respect of d d and head_of_household filing_status in a notice_of_deficiency respondent denied the dependency_exemption deductions the earned_income_credit and the additional_child_tax_credit and changed petitioner’s filing_status to single a dependency_exemption deductions discussion4 in general a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in we decide this case without regard to the burden_of_proof sec_152 of the taxpayer for the taxable_year sec_151 c as relevant herein sec_152 defines a dependent to include a qualifying_child a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 petitioner claims that she is entitled to dependency_exemption deductions for her granddaughter and great- granddaughter because they lived with her in the fresno home respondent contends that petitioner and her granddaughter and great-granddaughter did not share the same principal_place_of_abode for more than one-half of the year in issue we find that petitioner and her granddaughter and great- granddaughter did share the same principal_place_of_abode for more than one-half of the year in issue see sec_152 petitioner was not stranded in the mountains so much so that the fresno home failed to be petitioner’s home likewise charell and d d did not spend so much time with the uncle such that the fresno home failed to be charell’s and d d ’s home therefore petitioner’s granddaughter and great-granddaughter are qualifying children under sec_152 accordingly we hold that petitioner is entitled to dependency_exemption deductions for her granddaughter and great- granddaughter for no other requirement is at issue in the instant case b earned_income_tax_credit sec_32 permits an eligible_individual an earned_income_credit eic against that individual’s tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 the amount of the credit is determined according to percentages that vary depending on whether the taxpayer has one qualifying_child or two or more qualifying children sec_32 the percentages increase if a taxpayer has two qualifying children as opposed to one id thus if petitioner has two qualifying children the eic is dollar_figure with one qualifying_child the eic is dollar_figure see revproc_2006_53 sec_3 2006_2_cb_996 to be eligible to claim an eic with respect to a qualifying_child a taxpayer must establish inter alia that the child had the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_32 sec_152 an eligible_individual also includes an individual who does not have a qualifying_child see sec_32 however an eic is available to such an individual only if his or her adjusted_gross_income is less than dollar_figure see revproc_2006_53 sec_3 2006_2_cb_996 because petitioner’s adjusted_gross_income exceeded that amount in petitioner is not entitled to an eic for that year without a qualifying_child see supra note we previously concluded that petitioner and her granddaughter and great-granddaughter shared the same principal_place_of_abode for more than one-half of the year in issue therefore petitioner is entitled to the eic she claimed on her federal_income_tax return c child_tax_credit and additional_child_tax_credit sec_24 allows taxpayers a credit against tax imposed for each qualifying_child the term qualifying_child is defined by sec_24 to mean a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit petitioner claimed the additional_child_tax_credit on her federal_income_tax return for d d we have previously concluded that d d is a qualifying_child as defined in sec_152 accordingly we hold that petitioner is entitled to the additional_child_tax_credit for d d as claimed on the return d head_of_household filing_status as relevant herein sec_2 provides that a taxpayer qualifies as head_of_household if she maintains as her home a household that constitutes the principal_place_of_abode of a qualifying_child for more than one-half of the taxable_year we have previously held that petitioner is entitled to dependency_exemption deductions for her granddaughter and great- granddaughter for because each is a qualifying_child accordingly petitioner qualifies for head_of_household filing_status for conclusion we have considered all of the arguments made by respondent and to the extent that we have not specifically addressed those arguments we conclude that they are without merit to reflect the foregoing decision will be entered for petitioner
